Citation Nr: 1533774	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as secondary to herbicide exposure.

2.  Entitlement to service connection for gout, including as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, including as secondary to herbicide exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD)/anxiety, including as secondary to herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicides may be presumed and is not shown to have been exposed to herbicides in service.

2.  Type II diabetes mellitus is not causally or etiologically due to service and may not be presumed to have been incurred during service.

3.  Gout is not causally or etiologically due to service and may not be presumed to have been incurred during service.

4.  Hypertension is not causally or etiologically due to service and may not be presumed to have been incurred during service.

5.  Peripheral neuropathy of the bilateral upper and lower extremities is not causally or etiologically due to service and may not be presumed to have been incurred during service.

6.  The Veteran does not have a current diagnosis of any acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Service connection for type II diabetes mellitus, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Service connection for gout, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Service connection for hypertension, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  Service connection for an acquired psychiatric disorder, to include as due to exposure to herbicides, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in December 2010, prior to the June 2011 rating decision on appeal.  Specifically, this notice informed the Veteran of the evidentiary requirements for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and of the process by which disability ratings and effective dates are assigned.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in relation to his diabetes mellitus and psychiatric claims in April 2011, the reports of which are adequate, as they are based on review of the Veteran's claims file and thorough examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for gout, hypertension, and peripheral neuropathy.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Here, as explained further below, there is no evidence of an injury or disease during service or an indication of a relationship between his claimed gout, hypertension, and peripheral neuropathy and service or another service-connected disability.  Therefore, a VA examination is not necessary for those claims.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2014).

Certain chronic disabilities, including arthritis, diabetes mellitus, other organic diseases of the nervous system (peripheral neuropathy), and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). 

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era also will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes) and early-onset peripheral neuropathy are among these diseases.  38 C.F.R. § 3.309(e) (2014).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III.  Initial Matter - Herbicide Exposure

The Veteran contends that all his claimed disabilities are secondary to herbicide exposure when he was deployed to Vietnam "twice on land and sea" while serving aboard the USS Blue Ridge. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014). 

"Service in the Republic of Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute).

The Veteran's DD Form 214 reflects that he served aboard the USS Blue Ridge (LCC-19).  He had 1 year and 6 months of foreign service.  He is a recipient of the National Defense Service Medal and Vietnam Service Medal with one Bronze Star.  Personnel records indicate that the he served in the Vietnam combat area from July 13, 1972 to July 16, 1972.  However, the Board notes that the Vietnam combat area includes Thailand, Cambodia, and Laos, and therefore, alone, cannot substantiate an allegation of Vietnam service.  See DoD 1348 C6.6.1.1.5 (revised September 1996).

A May 2009 memorandum from the JSRRC (U.S. Army and Joint Services Records Research Center) states that there is no evidence to show that Navy ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicides while serving aboard a Navy ship during the Vietnam War.

In December 2010, the National Personnel Records Center indicated that it could not determine whether the Veteran served in Vietnam.  Although deck logs indicate that the Veteran served aboard the USS Blue Ridge (LCC-19), which was in the official waters of the Republic of Vietnam from June 15, 1972 through June 30, 1972, the record provides no conclusive proof of in-country service. 

Furthermore, the USS Blue Ridge is not among VA's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents;" see also http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (this is a highly detailed list of ships the VA has painstakingly found, based on decades of research from many other Veterans cases that the VA has researched over decades, were exposed to herbicides or entitled to the presumption, that have led to the grants of many claims).

The Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim, yet the evidence does not competently and credibly establish that he was exposed to herbicide agents coincident with his foreign sea service aboard the USS Blue Ridge.  The Board is mindful of the Veteran's argument that the Veteran's award of Vietnam Service Medal establishes that he served in Vietnam.  However, this medal was awarded to individuals who served in support of operations in the Republic of Vietnam and did not require in-country service.  See DoD 1348 C6.6.1.1.5.  In addition, bronze stars were authorized for participation in 29 campaigns specified for the Vietnam War.  As the Vietnam Service Medal was awarded to service members serving outside of the Republic of Vietnam and establish only that the Veteran was located in the theater of operations, the Veteran's argument that such awards establish his in-country service is without merit.  Accordingly, the Veteran is not entitled to a presumption of herbicide exposure during service.

IV.  Type II Diabetes Mellitus

Based on a review of the record, direct service connection is not warranted for type II diabetes.  There is no indication of any diagnosis of diabetes in the Veteran's service treatment records (STRs).  A post-service Reserve enlistment examination in October 1983 noted a negative glucose urine test.  A June 2008 private treatment report indicates that the Veteran was positive for elevated blood sugar.  His past medical history was positive for type II diabetes, diagnosed two years prior at age 56.  Thus, his diabetes had its onset in 2006, over 30 years after separation from active duty and well past the one-year period for presumption service connection for chronic disease.  Although the Board notes that the Veteran reported a 20-year history of diabetes on April 2011 VA examination, such statements made for VA disability compensation purposes are of lesser probative value than his more contemporaneous statements made in 2008 for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Additionally, there is no competent nexus opinion to support the contention that his diabetes began while he was on active duty.  While the Veteran is competent to state his symptoms and dates of diagnosis, he is not competent to state that his currently diagnosed diabetes was caused by service because he does not have the requisite medical knowledge to render such an opinion.  

Accordingly, absent a chronic disability in service, continuous symptoms since service, or a competent medical opinion relating his diabetes to service, the preponderance of the evidence is against the claim for service connection for diabetes mellitus on a direct basis, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56; 38 U.S.C.A. § 5107.  Service connection for diabetes on a direct basis is therefore denied.

V.  Gout

Based on a review of the record, direct service connection for gout is also not warranted.  The Veteran's STRs, as well as post-service Reserve examinations dated in 1983 and 1985, are silent for complaints, findings, treatment, or diagnosis of gout.  In fact, the post-service medical record is silent for a diagnosis of gout until January 2009.  Thus, the record indicates that the Veteran's gout had its onset over 30 years after separation from service, well past the one-year period for presumption service connection for chronic disease.  

Additionally, there is no competent nexus opinion to support the contention that the Veteran's gout began while he was on active duty.  While the Veteran is competent to state his symptoms and dates of diagnosis, he is not competent to state that his currently diagnosed gout was caused by service because he does not have the requisite medical knowledge to render such an opinion.  

Accordingly, absent a chronic disability in service, continuous symptoms since service, or a competent medical opinion relating his gout to service, the preponderance of the evidence is against the claim for service connection for gout on a direct basis, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56; 38 U.S.C.A. § 5107.  Service connection for gout on a direct basis is therefore denied.


VI.  Hypertension

Based on a review of the record, direct service connection for hypertension is not warranted.  There is no evidence of complaints of, treatment for, or diagnoses of, hypertension or high blood pressure in service.  On February 1975 separation examination, clinical evaluation was normal, and the Veteran's blood pressure was recorded as 106/70, which does not meet the criteria for hypertension.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note 1 (hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.). 

Post service, an October 1983 Reserve enlistment examination recorded the Veteran's blood pressure as 110/76.  The Veteran denied a history of high blood pressure.  A December 1985 Reserve annual examination recorded the Veteran's blood pressure as 118/86.  Again, the Veteran denied a history of high blood pressure.  Indeed, the first medical evidence of record pertaining to hypertension is in June 2008, over 30 years after his separation from service and well past the one-year period for presumption service connection for chronic disease.  

Additionally, there is no competent nexus opinion to support the contention that the Veteran's hypertension began while he was on active duty.  While the Veteran is competent to state his symptoms and dates of diagnosis, he is not competent to state that his currently diagnosed hypertension was caused by service because he does not have the requisite medical knowledge and skills to determine such etiology.  

Accordingly, absent a chronic disability in service, continuous symptoms since service, or a medical opinion relating his gout to service, the preponderance of the evidence is against the claim for service connection for hypertension on a direct basis, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56; 38 U.S.C.A. § 5107.  Service connection for hypertension on a direct basis is therefore denied.


VII.  Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

Based on a review of the record, direct service connection for peripheral neuropathy of the bilateral upper and lower extremities is not warranted.  The Veteran's separation examination reveals that his neurologic system and upper and lower extremities were normal.  Post-service periodic 1983 and 1985 Reserve examinations also note that neurologic system and upper and lower extremities were normal.  The first post-service evidence of symptoms of neuropathy was not diagnosed until January 2010, when the Veteran reported low back pain which radiated into the posterior thigh, decades after service and well past the one-year period for presumption service connection for chronic disease.  The remainder of the Veteran's post-service treatment records do not contain complaints of, treatment for, or diagnoses of neuropathy of the bilateral upper and lower extremities.

Additionally, there is no competent nexus opinion to support the contention that neuropathy of any peripheral extremity began while the Veteran was on active duty.  While the Veteran is competent to state his symptoms and dates of diagnosis, he is not competent to diagnose peripheral neuropathy or relate such a diagnosis to service because he does not have the medical knowledge necessary to do so.  

Accordingly, absent a chronic disability in service, continuous symptoms since service, or a medical opinion relating peripheral neuropathy to service, the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities on a direct basis, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. at 54-56; 38 U.S.C.A. § 5107.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities on a direct basis is denied.

VIII.  Acquired Psychiatric Disorder

The Veteran asserts that he has PTSD and/or anxiety resulted from fear of incoming fire, mortars, rockets, and 88s while serving during the Vietnam War.  See April 2011 VA examination report.

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2014).  (Parenthetically, the Board notes VA implemented DSM-5, effective August 4, 2014.  However, the DSM-5 does not apply to a case such as this one, which was certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093 - 45,094 (Aug. 4, 2014)).

Turning to the evidence of record, STRs are negative for complaints of, or treatment for, a psychiatric disability.  During the Veteran's February 1975 separation examination and October 1983 and December 1985 periodic Reserve examinations, psychiatric evaluation was normal.  The Veteran likewise denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

Indeed, the first notation of any acquired psychiatric disorder is not until the Veteran's November 2010 claim for PTSD/anxiety, decades after service.

On April 2011 VA examination, the examiner opined that the Veteran did not have an acquired psychiatric disability according to the DSM-IV.  The examiner found that, while the Veteran's claimed stressor met Criterion A, the Veteran did not satisfy Criteria B or C regarding persistent reexperiencing of the traumatic event or persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Moreover, the symptoms that the Veteran described, difficulty falling or staying asleep, did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Upon review of the Veteran's claims file, the examiner opined that the Veteran did not have any symptoms of PTSD or any other mental illness other than occasional insomnia, which did not appear to be related to his time in the service. 

The Board emphasizes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The only competent evidence in this case shows no current diagnosis of PTSD or any other acquired psychiatric disability.  

In this regard, the Board acknowledges the Veteran's opinion that he suffers from PTSD and/or anxiety and finds his account of an in-service stressor to be credible.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis under the DSM-IV standards which is based upon that stressor.  In this regard, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose an acquired psychiatric disability, as he has not been shown to have the medical training necessary to do so.  The April 2011 VA examiner, whose findings the Board deems probative and persuasive, expressly concluded that the Veteran does not meet the DSM-IV criteria for any acquired psychiatric disorder.  Moreover, the Veteran's entire medical record is completely silent for complaints of, or treatment for, an acquired psychiatric disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, there is no basis for a grant of service connection for PTSD or for any other acquired psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for gout is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


